DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2nd, 2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-11 and 15-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roozbahany et al (Nasal and paranasal sinus anatomical variations in patients with rhinogenic contact point headache).
Regarding claim 1, Roozbahany et al disclose a method for selecting a surgical headache treatment plan to treat at least one headache and/or migraine of a patient by performing nasal/sinus surgery, the method comprising: a. obtaining computer tomography scan data by performing a computed tomography scan of a nasal cavity and a sinus cavity of the patient (preoperative CT scan, figs.1-11 demonstrate CT images of both the nasal cavity and the sinus cavity of a patient); b. reviewing the results of the computer tomography scan of the nasal cavity and of the sinus cavity to identify one or more datum showing one or more structural abnormality from the group comprising: asymmetry (fig.6), nasal bone fracture (fig.1), deviated septal cartilage or bone, septal spur, enlarged turbinate, turbinate concha bullosa (table 1), contact between nasal structures (fig.1), nasal polyps (4. Discussion, para 2), obstructed frontal sinus recess (4. Discussion, p. 182, para 5), sinus cyst, sinus polyp (4. Discussion, para 2), sinus opacification (p.182, para 5); c. receiving a set of headache and congestion data provided by the patient for two or more datum indicating at least two of the following: (iii) a location of headache pain (2. Materials and Methods, paras 1 and 4); (iv) a severity of headache pain (2. Materials and Methods, paras 1 and 4); (v) a duration of headache pain (3. Results, para 3); (vi) a frequency of headache pain (3. Results, para 3); (vii) a quality of pain (3. Results, para 1); (viii) a trigger for the at least one headache (4. Discussion, para 2); (ix) a length of time the patient has suffered from headaches (3. Results, para 1); (x) a frequency of headache occurrence (3. Results, para 1); (xii) an occurrence of hypertension (p.181, para 1, symptomatology includes 
Regarding claim 2, Roozbahany et al disclose wherein the selected headache treatment plan, when successfully conducted, reduces by 50% at least one headache characteristic experienced by the patient as reported by the patient selected from the group comprising: frequency and intensity (3. Results, para 1).
Regarding claim 4, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan data showing a deviation of the septal cartilage and (b) the set of headache and congestion data provided by the patient indicating nasal impairment in breathing with instances of recurring headache (p. 178, col. 2) is matched with (c) a surgical headache treatment plan performing an endoscopic removal of the deviation (p.182, para 2).
	Regarding claim 5, Roozbahany et al disclose wherein, in the matching step (d) the combination of the computer tomography scan data showing a deviation of the septal cartilage 
	Regarding claim 7, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan data showing a deviation of the bony septum in contact with a turbinate and (b) the set of headache and congestion data provided by the patient showing breathing impairment and recurrent headache (p.178, col.2) is matched with (c) at least one surgical headache treatment plan comprising removing the deviation endoscopically or with traditional septoplasty, based upon which one or more of these procedures will result in most removal of any bone that contact the turbinate (p.181, para 2, 2. Materials and methods, para 1).
Regarding claim 8, Roozbahany et al disclose wherein, in the matching step (d), the combination of computed tomography scan data showing a moderate to severe deviation of the bony septum in contact with a turbinate and (b) the set of headache and congestion data provided by the patient showing breathing impairment and recurrent headache (p.178, col.2) is matched with (c) at least one surgical headache treatment plan comprising correcting the deviation endoscopically or with traditional septoplasty (p.181, para 2).
	Regarding claim 9, Roozbahany et al disclose wherein, in the matching step (d), the combination of computed tomography scan data showing one or more isolated septal spur and (b) the set of headache and congestion data provided by the patient showing no nasal 
	Regarding claim 10, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan data showing at a condition of the patient’s frontal sinus selected from the following group of conditions: (1) a narrow ostium, (2) an obstructed ostium, (3) mucosal thickening, and (4) opacification (p.182, para 5) and (b) the set of headache and congestion data provided by the patient indicating recurrent pressure headache in the forehead is matched with (c) a surgical headache treatment plan selected from the group comprising removal of the frontal recess cells (p. 181, para 2).
	Regarding claim 11, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan data showing osteoma of the frontal sinus and (b) the set of headache and congestion data provided by the patient indicating recurrent pressure headache in the forehead is matched with (c) a headache treatment plan for (1) removing the osteoma if the osteoma is located in the recess cells and (2) removing any higher osteoma only if headache symptoms persist in the forehead after removal of all lower osteoma (p.182, col.2, para. 4).
	Regarding claim 15, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan data showing anterior opacification, mucosal thickening or osteoma of the ethmoid sinus (p.181, para 1) and (b) the set of headache and congestion data provided by the patient indicating pain or headache between or behind the eyes is matched with (c) anterior ethmoidectomy (p.182, col.2, para 4).

	Regarding claim 17, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan data showing inferior turbinate contact with the septum and (b) the set of headache and congestion data provided by the patient indicating no nasal airway impairment (p.182, para 6) is matched with (b) a surgical treatment plan to eliminated said interior turbinate contact comprising (2) otherwise eliminating the contact (2. Materials and methods, para 1).
	Regarding claims 18 and 19, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan showing mild enlargement or at least one of moderately to severely enlarged of an inferior turbinate in contact with the septum and (b) the set of headache and congestion data provided by the patient indicating nasal airway impairment experienced by the patient less than or equal to 50% or more than 50% of the time is matched with (c) at least one headache treatment plan comprising out-fracturing the contacting inferior turbinate away from the septum (p.182, para 6).
	Regarding claim 20, Roozbahany et al disclose wherein, in the matching step (d), and the combination of the computed tomography scan showing the patient’s middle turbinates to have mild hypertrophy with approximation to the septum and (b) the set of headache and 
	Regarding claim 21, Roozbahany et al disclose wherein, in the matching step (d), and the combination of the computed tomography scan data showing the patient’s middle turbinates to have moderate hypertrophy with close approximation to or contact with the septum and (b) the set of headache and congestion data provided by the patient indicating perinasal pain or headache between the eyes is matched with (c) a surgical treatment plan comprising out-fracturing them away from the septum (p.182, para 5).
	Regarding claim 22, Roozbahany et al disclose wherein, the matching step (d), the combination of the computed tomography scan showing the patient’s middle turbinate having hypertrophy with contact with the septum and (b) the set of headache and congestion data provided by the patient indicating perinasal pain or headache between the eyes is matched with (c) a surgical headache treatment plan to reduce the size of the contacting turbinate comprising otherwise surgically reducing the size of the turbinate (p.182, para 5).
	Regarding claim 23, Roozbahany et al disclose wherein, the matching step (d), the combination of the computed tomography scan data showing the patient’s middle turbinate has large hypertrophy with contact with the septum and (b) the set of headache and congestion data provided by the patient indicating perinasal pain or headache between the eyes is matched with (c) a surgical headache treatment plan to reduce the size of the contacting turbinate comprising otherwise operating on the patient to reduce the width of the concha bullosa (p.182, para 5).

	Regarding claim 25, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan data showing at least one of the patient’s superior and supreme turbinates in contact with the septum (p.180, col.2) and (b) the set of headache and congestion data provided by the patient indicating recurrent headaches is matched with (c) a surgical headache treatment plan to eliminate the touching between the contacting turbinate and the septum comprises eliminating contact between the contacting turbinate and septum (2. Materials and methods, para 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roozbahany et al (Nasal and paranasal sinus anatomical variations in patients with rhinogenic contact point headache) in view of Doyle (2002/0133060).
Regarding claim 3, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan data showing a deviation of the septum (Table 1) and (b) the set of headache and congestion data provided by the patient indicating at least one condition selected from the group comprising: (1) recurrent nasal congestion, (2) recurrent headache is matched with at least one surgical headache treatment plan (Conclusion) and surgery using an endoscope (p.182, para 10), but fails to explicitly disclose maxillary crest and treatment plan selected from the group comprising: (1) removal of the maxillary crest with an osteotome; (2) endoscopic removal of the maxillary crest from an isolated abnormality; and (3) removal of the maxillary crest cartilage displacement with an instrument.
However, Doyle teaches in an analogous field of endeavor, maxillary crest and treatment plan selected from the group comprising: removal of the maxillary crest cartilage displacement with an instrument ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deviation of the septum and treatment plants of Roozbahany et al with the maxillary crest and removal of it as it would provide a known treatment for the maxillary crest which a portion of the nasal passageway which is known to be performed to treat patients and clear passageways.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roozbahany et al (Nasal and paranasal sinus anatomical variations in patients with rhinogenic contact point headache) in view of van der Burg et al (2008/0027480).	
Regarding claim 6, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan data showing a deviation and nostril asymmetry (fig.6) and (b) the set of headache and congestion data provided by the patient  showing nasal impairment in breathing with recurring headaches (p. 178, col.2) is matched with (c) at least one surgical headache treatment plan, but fail to explicitly disclose caudal cartilage deviation and splinting the repair.
However, van der Burg et al teach in the same medical field of endeavor, caudal cartilage deviation and splinting the repair ([0040];[0064]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deviation of the septum and treatment plants of Roozbahany et al with the caudal cartilage deviation and splinting the repair as it would provide a known treatment for the caudal cartilage which a portion of the nasal passageway which is known to be performed to treat patients and clear passageways.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roozbahany et al (Nasal and paranasal sinus anatomical variations in patients with rhinogenic contact point headache) in view of Morriss (8,485,199).
Regarding claims 12-14, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan showing at least one condition including opacification, mucosal thickening, narrow or obstructed outflow tract and ostium as well as the 
However, Morriss teaches in the same medical field of endeavor, maxillary sinus, at least one moderately sized cyst in the maxillary sinus and sphenoid sinus as well as performing sinuplasty (col.10, ll.40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nasal and sinus cavity images of Roozbahany et al with maxillary sinus, at least one moderately sized cyst in the maxillary sinus and sphenoid sinus as well as performing sinuplasty as it would provide the conventional and well-known surgical procedure of sinuplasty to aid in diminishing a patient’s symptoms as a result of abnormalities of the nasal and sinus cavities.
Response to Arguments
Applicant's arguments filed August 2nd, 2021 have been fully considered but they are not persuasive.
Applicant states the prior art fail to disclose “matching the computer tomography scan data and the set of headache and congestion data provided by the patient to select a surgical headache treatment plan…to be performed on the patient…”.  Specifically, Roozbahany only discuss pre-operative CT scans and positive shrinkage test to determine which patients were candidates for surgery, and does not assert that the patient pain characteristics could be 
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “for selecting a surgical headache treatment plan to treat at least one headache and/or migraine of a patient by performing nasal/sinus surgery” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Examiner notes that even if the preamble was referenced in the body of the claim, Roozbahany et al disclose selecting a surgical headache treatment plan to treat…by performing nasal/sinus surgery” as explained below.
Examiner’s position is Roozbahany et al disclose the patient was determined to be a candidate for the surgery based on computer tomography scan data (pre-operative CT scans to determine if a candidate for surgery) and reviewing a set of headache and congestion data provided by the patient (symptomology to determine diagnosis) (p.181, para. 1).  These two sets of data were “matched” (matching diagnosis with whether or not the patient was a candidate for surgery) to select a surgical treatment plan, in this case surgery was determined 
Examiner suggests amending the claim to define how the “matching” is performed and as well as how the surgical headache treatment plan is “select(ed)” using the matching.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793